Citation Nr: 0615999	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-22 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left foot drop.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a nervous/anxiety 
disorder.

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claims.

The February 2002 rating decision also denied the veteran's 
claim for service connection for stress, coronary artery 
disease, and diabetes mellitus.  In December 2002, the 
veteran withdrew his claim for service connection for stress 
and in March 2003, he withdrew his claims for service 
connection for coronary artery disease and diabetes mellitus.  
See 38 C.F.R. § 20.204.  

The above claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During the December 2003 VA general medical examination, the 
veteran reported that he had been receiving Social Security 
disability benefits for four years.  There is no indication 
that the RO attempted to obtain the veteran's Social Security 
records.  These records should be obtained on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In addition, during the December 2003 VA general medical 
examination, the veteran was diagnosed as having a right 
shoulder history of injury.  Following the diagnosis was a 
note which stated "see orthopedic consultation."  The 
orthopedic consultation, however, is not located in the 
claims folder.  Accordingly, the veteran's VA orthopedic 
consultation report must be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain a copy of 
any SSA decision granting disability 
benefits to the veteran.  Request from SSA 
copies of all the documents or evidentiary 
material that was used in considering the 
veteran's claim for disability benefits.

2.  Make arrangements to obtain the 
veteran's VA orthopedic consultation 
report.  As noted above, the VA general 
medical examination report dated December 
31, 2003 is already associated with the 
claims folder, but the VA orthopedic 
consultation report is not.  The VA 
general medical examination referred to 
the orthopedic consultation report.  If 
this consultation report is not available 
or was not conducted, a negative reply is 
requested.

3.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, he should be provided 
with a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


